Citation Nr: 0200278	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
thyroid disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
inguinal hernias.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The appellant had no active service, but he served with the 
Nebraska Army National Guard from November 1948 to July 1955.

The issues of entitlement to service connection for low back, 
thyroid and lung disabilities and inguinal hernias were 
previously denied by decision of the Board in March 1999.  
This appeal arises from a rating decision of the Lincoln, 
Nebraska Regional Office (RO), which again denied entitlement 
to service connection for the disabilities at issue.  

The case was remanded from the Board to the RO in February 
20001 for additional development of the evidence and for due 
process reasons.


FINDINGS OF FACT

1.  The appellant's claim of service connection for a back 
disability was last denied by decision of the Board in March 
1999.

2.  The additional evidence submitted in connection with the 
claim to reopen is not more than merely cumulative and is not 
so significant that it must be considered in order to decide 
the merits of the claim.

3.  The appellant's claim of service connection for a thyroid 
disability was last denied by decision of the Board in March 
1999.

4.  The additional evidence submitted in connection with the 
claim to reopen is not more than merely cumulative and is not 
so significant that it must be considered in order to decide 
the merits of the claim.

5.  The appellant's claim of service connection for inguinal 
hernias was last denied by decision of the Board in March 
1999.

6.  The additional evidence submitted in connection with the 
claim to reopen is not more than merely cumulative and is not 
so significant that it must be considered in order to decide 
the merits of the claim.

7.  The appellant's claim of service connection for a lung 
disability was last denied by decision of the Board in March 
1999.

8.  The additional evidence submitted in connection with the 
claim to reopen is not more than merely cumulative and is not 
so significant that it must be considered in order to decide 
the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1999 Board decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2001).

2.  Evidence received since the March 1999 Board decision is 
not new and material and, thus, the claim of entitlement to 
service connection for a back disability may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The March 1999 Board decision denying service connection 
for a thyroid disability is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2001).

4.  Evidence received since the March 1999 Board decision is 
not new and material and, thus, the claim of entitlement to 
service connection for a thyroid disability may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

5.  The March 1999 Board decision denying service connection 
for inguinal hernias is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2001).

6.  Evidence received since the March 1999 Board decision is 
not new and material and, thus, the claim of entitlement to 
service connection for inguinal hernias may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

7.  The March 1999 Board decision denying service connection 
for a lung disability is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2001).

8.  Evidence received since the March 1999 Board decision is 
not new and material and, thus, the claim of entitlement to 
service connection for a lung disability may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's National Guard medical records are silent 
regarding the presence of low back, thyroid or lung 
disabilities.  One notation shows that the appellant had a 
history of a hernia in 1950.

Treatment records from Phelps Memorial Health Center between 
1976 and 1996 show treatment for inguinal hernias, low back 
and thyroid disabilities and bronchitis.  He was treated for 
a recurrent left inguinal hernia in February 1976; with a 
subsequent repair in November 1980.  He was treated for 
various thyroid disorders beginning in 1983 to include 
hypothyroidism, hyperthyroidism, and Grave's disease.  From 
March 1979, the appellant was treated for chronic obstructive 
pulmonary disease (COPD) and bronchitis.  The appellant 
complained of low back pain in February 1979.  

On VA examinations in May 1997, the diagnoses included status 
post repair of bilateral recurrent hernias, COPD, low back 
disability to include arthritis and borderline hypothyroidism 
on thyroid supplements with history of treatment for 
hyperthyroidism.  

By decision of the Board in March 1999, it was determined 
that there was no medical evidence of a nexus between any 
current low back disability to include arthritis, thyroid 
disability, inguinal hernias, or any lung disability and an 
inservice injury or disease.  That determination is final and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104(b).  In order to reopen this claim, the 
appellant must present or secure new and material evidence 
with respect to the claims which have been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The term, active military, naval, or air service, includes 
active duty, a period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred in or aggravated in line of duty.  
See 38 U.S.C.A. § 101(22), (23), (24) (West 1991); 38 C.F.R. 
§ 3.6(a) (2001).  See generally Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Active duty for training includes 
full-time duty performed by members of the National Guard of 
any State.  See 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty, other than full-time duty, performed by a 
member of the National Guard of any State.  See 38 C.F.R. § 
3.6(d).

The record on appeal reflects that the appellant had several 
periods of ACDUTRA and INACDUTRA.  The determinative 
question, therefore, as to whether this appellant served in 
the "active military, naval, or air service" is whether 
during any period of ACDUTRA he was disabled from a disease 
or injury incurred in or aggravated in line of duty, or 
whether during any period of INACDUTRA he was disabled from 
an injury incurred in or aggravated in line of duty.  

In June 1999, the appellant requested that his claim of 
entitlement to service connection for a low back disability, 
thyroid disability, lung disability and hernias be reopened.  
The additional evidence submitted in support of his request 
follows.

A June 1999 statement from Richard Reiner, M.D., indicates 
that the appellant's medical chart shows treatment for low 
back arthritis, a thyroid condition, inguinal hernias, and a 
lung condition.  As the appellant's personal physician, 
following a review of the medical charts, it was opined that 
the appellant may very well be entitled to service connection 
for the above disorders.  

With regard to the claims on appeal, the last prior Board 
decision in March 1999 was based on the fact that there was 
no evidence that any of the disabilities at issue were 
related etiologically in any way with the appellant's 
service.  The additional evidence submitted since that time 
continues to show the presence of degenerative arthritis of 
the low back, a thyroid disability, and COPD which were first 
manifest in the record years following service.  This 
evidence does not demonstrate that any of these disorders are 
causally related to service.  With regard to inguinal 
hernias, a 1950 service medical examination refers to this 
disability, but does not connect inguinal hernias to service.  
The additional evidence relative to hernias only shows the 
continuing presence of this disability.  Thus, the additional 
evidence submitted is not new and material.  Rather it is 
merely duplicative of the evidence which was previously of 
record as it continues to show that the appellant developed 
the disabilities at issue outside of his military service and 
that they have not been determined to be related to service. 

The appellant's statements in support of his claim do not 
constitute competent medical evidence to establish the 
inservice onset of any of the disabilities at issue.  A lay 
person such as the appellant may not offer evidence that 
requires medical knowledge.  See Nici v. Brown, 9 Vet. App. 
494 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Spalding v. Brown, 10 Vet. App. 6 (1997).  In short, the 
additional evidence is not so significant that it must be 
considered in order to decide the merits of the claim and the 
appellant's claim may not be reopened.  Accordingly, new and 
material evidence has not been submitted and the claims must 
remain denied.  


ORDER

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a low back 
disability, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a thyroid 
disability, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of 

entitlement to service connection for inguinal hernias, the 
claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a lung 
disability, the claim is denied.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

